Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed 3/7/2022 have been considered.  Claims 2-3, 5, 8, 10, 14-15, 17, 20, 25, 29 have been cancelled by applicant.

Applicant’s drawings filed 3/7/2022 have been considered and accepted by the Examiner.

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a transmission device for repeatedly transmitting punctured data messages, the device comprising:
“a puncturing unit configured, for each time slot of two or more consecutive time slots, to puncture an encoded data message with a respective puncture indices series, being a first puncture indices series or a second puncture indices series that is complementary to the first puncture indices series, thereby giving rise to a respective punctured data message having a first code rate that is higher than a second code rate of the encoded data message” and “a transmitter configured to alternately transmit the first punctured data message and the second punctured data message during the consecutive time slot” in combination with other recited elements in claim 1.

The present application also relates to a reception device for reassembling an encoded data message, the device comprising:
“punctured data messages including a first punctured data message and a second punctured data message alternately received during the consecutive time slots; and
a re-assembler configured to reassemble the encoded data message based on the punctured data messages;
wherein the first punctured data message is the encoded data message punctured with a first puncture indices series, wherein the second punctured data message is the encoded data message punctured with a second puncture indices series that is complementary to the first puncture indices series, and wherein each of the punctured data messages has a first code rate that is higher than a second code rate of the encoded data message” in combination with other recited elements in claim 7.

The present application also relates to a transmission method for repeatedly transmitting punctured data messages, the method comprising:
“for each time slot of two or more consecutive time slots, puncturing an encoded data
message with a respective puncture indices series, being a first puncture indices series or a second puncture indices series that is complementary to the first puncture indices series, thereby giving rise to a respective punctured data message having a first code rate that is higher than a second code rate of the encoded data message” and
“alternately transmitting the first punctured data message and the second punctured data message during the consecutive time slots” in combination with other recited elements in claim 16.

The present application also relates to a reception method for reassembling an encoded data message, the method comprising:
“the punctured data messages including a first punctured data message and a second punctured data message alternately received during the consecutive time slots; and 
reassembling the encoded data message based on the punctured data messages;
wherein the first punctured data message is the encoded data message punctured with a first puncture indices series, wherein the second punctured data message is the encoded data message punctured with a second puncture indices series that is complementary to the first puncture indices series, and wherein each of the punctured data messages has a first code rate that is higher than a second code rate of the encoded data message” in combination with other recited elements in claim 22.
	
The present application also relates to a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code, executable by at least one processor of a computer to perform a transmission method for repeatedly transmitting punctured data messages, the method comprising:
“for each time slot of two or more consecutive time slots, puncturing an encoded data
message with a respective puncture indices series, being a first puncture indices series or a second puncture indices series that is complementary to the first puncture indices series, thereby giving rise to a respective punctured data message having a first code rate that is higher than a second code rate of the encoded data message” and 
“alternately transmitting the first punctured data message and the second punctured data message during the consecutive time slots” in combination with other recited elements in claim 31.

The present application also relates to a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code, executable by at least one processor of a computer to perform a reception method for reassembling an encoded data message, the method comprising:
“the punctured data messages including a first punctured data message and a second punctured data message alternately received during the consecutive time slots; and
reassembling the encoded data message based on the punctured data messages;
wherein the first punctured data message is the encoded data message punctured with a first puncture indices series, wherein the second punctured data message is the encoded data message punctured with a second puncture indices series that is complementary to the first puncture indices series, and wherein each of the punctured data messages has a first code rate that is a higher than a second code rate of the encoded data message” in combination with other recited elements in claim 32.

	The closest prior art, Tzukerman et al. (US Patent 5,438,590 A1), teaches an encoder for outputting sequential bits in consecutive time slots.  The output of the encoder is further punctured by a puncturing encoder to produce a pair of parallel punctured serial binary bit streams which are applied to I and Q inputs of a QPSK modulator, wherein the first code rate of the first encoded bit stream is the same as the second code rate of the second encoded bit stream.

	A second prior art, Tong et al. (US Publication 2014/0079150 A1), teaches a method and a wireless transmitter for puncturing a first group of encoded data bits and a second remaining group of encoded data bits in the encoded data bit stream using a first puncturing code rate and a second puncturing code rate respectively, wherein the first puncturing code rate is predefined, and the second puncturing code rate is determined based on the data bits in the second remaining group of encoded data bits.

	A third prior art, Bhushan et al. (CA 2609794 C), teaches a method an encoder that generates a plurality of encoded data output symbols and a plurality of encoded tail output symbols, wherein the plurality of encoded data output symbols and the plurality of encoded tail output symbols are subsequently punctured by a symbol generation element. 

	A fourth prior art, Canfield et al. (CA 2701634 A1), teaches a method of puncturing consecutive encoded packets, wherein a first portion of the encoded packets are encoded with a first code rate and a second portion of the encoded packets are encoded with a second code rate. 

	However, Tzukerman, Tong, Bhushan, and Canfield, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“puncturing unit” in claim 1,
“signal-to-noise ratio (SNR) adjustment unit” in claim 11,
“summarization unit” in claim 13, 
“signal-to-noise ratio (SNR) adjustment unit” in claim 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471